United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-3293
                                ___________

Arizona Logan,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest     *
City; Crystal Normant, Assistant        *
Warden, FCI - Forrest City; Michel      * [UNPUBLISHED]
Breckon, FCI - Forrest City; Billy      *
Andrews, FCI - Forrest City; Annita     *
Ford, FCI - Forrest City; Jill Dube-    *
Gilley, FCI - Forrest City; Jane/John   *
Does, FCI - Forrest City; USA; Brent *
Thrash, originally sued as Brandon      *
Thrash,                                 *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: March 28, 2012
                              Filed: April 5, 2012
                               ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
      Arizona Logan appeals the district court’s1 denial of his motion for
appointment of counsel; and its judgment dismissing his case, in part without
prejudice. After careful consideration, we conclude that the court’s disposition was
proper and we find no abuse of discretion in the denial of counsel. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-